DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-10, 12-20 are pending.
Claims 1, 3-10, 12-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Madigan (Reg. 76,405) on 2/16/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:

1.	(Currently Amended) A method of implementing firmware runtime services in a computer system having a processor with a plurality of hierarchical privilege levels, the method comprising:

	executing, by the runtime service stub in response to the calling, an upcall instruction from the first privilege level to a second privilege level of the processor that is more privileged than the first privilege level; and
	executing, by a handler, a runtime service at the second privilege level in response to execution of the upcall instruction, the executing the runtime service comprising:
handling an exception at the second privilege level generated by execution of the upcall instruction; and 
selecting a method of the runtime service to execute based on an operand of the upcall instruction and the first privilege level from which the upcall was invoked.

2.	(Canceled) 

3.	(Currently Amended) The method of claim [[2]] 1, further comprising:
	returning status to the software from the handler through an exception frame structure.

5.	(Currently Amended) The method of claim 1, wherein the software provides a virtual address in a virtual address space used by the processor, and wherein the step of executing the runtime service comprises:
and
	accessing memory in the computer system through the physical address.

6.	(Currently Amended) The method of claim 5, wherein the step of executing the address translation instruction comprises:
	determining that the upcall instruction was invoked from the first privilege level based on exception information; and
	selecting the operand first privilege level 

8.	(Currently Amended) The method of claim 1, wherein the plurality of hierarchical privilege levels include a user privilege level, a supervisor privilege level, and a hypervisor privilege level, wherein the first privilege level is the supervisor privilege level and the second privilege level is the hypervisor privilege level, wherein the software comprises a guest operating system, and wherein the runtime service is part of a hypervisor executing in the computer system, the hypervisor managing a virtual machine (VM) in which the guest operating system executes.

10.	(Currently Amended) A non-transitory computer readable medium having instructions stored thereon that when executed by a processor cause the processor to perform a method of implementing firmware runtime services in a computer system 
	calling, from software executing at a first privilege level of the processor, a runtime service stub in a firmware of the computer system;
	executing, by the runtime service stub in response to the calling, an upcall instruction from the first privilege level to a second privilege level of the processor that is more privileged than the first privilege level; and
	executing, by a handler, a runtime service at the second privilege level in response to execution of the upcall instruction, the executing the runtime service comprising:
handling an exception at the second privilege level generated by execution of the upcall instruction; and 
selecting a method of the runtime service to execute based on an operand of the upcall instruction and the first privilege level from which the upcall was invoked.

11.	(Canceled)

12.	(Currently Amended) The non-transitory computer readable medium of claim [[11]] 10, further comprising:
	returning status to the software from the handler through an exception frame structure.


14.	(Currently Amended) The non-transitory computer readable medium of claim 10, wherein the software provides a virtual address in a virtual address space used by the processor, and wherein the step of executing the runtime service comprises:
executing an address translation instruction to translate the virtual address into a physical address in a physical address space used by the processor; and 
	accessing memory in the computer system through the physical address.

15.	(Currently Amended) The non-transitory computer readable medium of claim 14, wherein the step of executing the address translation instruction comprises:
	determining that the upcall instruction was invoked from the first privilege level based on exception information; and
	selecting the operand first privilege level 

17.	(Currently Amended) The non-transitory computer readable medium of claim 10, wherein the plurality of hierarchical privilege levels include a user privilege level, a supervisor privilege level, and a hypervisor privilege level, wherein the first privilege level is the supervisor privilege level and the second privilege level is the hypervisor privilege level, wherein the software comprises a guest operating system, and wherein the runtime service is part of a hypervisor executing in the computer system, the hypervisor managing a virtual machine (VM) in which the guest operating system executes.

18.	(Currently Amended) A computer system, comprising:
	a hardware platform including a processor and memory, the processor including a plurality of hierarchical privilege levels; and
	a software platform executing on the hardware platform, the software platform including software executing at a first privilege level of the processor and a handler executing at a second privilege level of the processor that is more privileged than the first privilege level, the software platform configured to:
	call, from the software, a runtime service stub in a firmware;
	execute, by the runtime service stub in response to the call, an upcall instruction from the first privilege level to the second privilege level; and
execute, by the handler, a runtime service at the second privilege level in response to execution of the upcall instruction, the software platform further configured to:
handle an exception at the second privilege level generated by execution of the upcall instruction; and 
select a method of the runtime service to execute based on an operand of the upcall instruction and the first privilege level from which the upcall was invoked.

20.	(Currently Amended) The computer system of claim 18, wherein the plurality of hierarchical privilege levels include a user privilege level, a supervisor privilege level, and a hypervisor privilege level, wherein the first privilege level is the supervisor privilege level hypervisor managing a virtual machine (VM) in which the guest operating system executes.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 3-9, 12-17, 19 and 20 depending on claims 1, 10 and 18 therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONG U KIM/Primary Examiner, Art Unit 2196